              Case 1:19-cv-06483-RA Document 86 Filed 02/26/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 J. DEAL PARTNERSHIP I, L.P., et al.,                               DATE FILED: 2-26-21

                             Plaintiffs,
                                                                       19-CV-6483 (RA)
                        v.
                                                                            ORDER
 TEEKAY OFFSHORE PARTNERS, L.P., et
 al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         Defendants have requested oral argument in conjunction with their motions to dismiss this

action. See dkt. 68; dkt. 80. Accordingly, it is hereby ordered that counsel for all parties appear for oral

argument on Tuesday, March 9, 2021 at 11:00 am. If the parties and their counsel are not available at

that date and time, the parties must submit a joint letter no later than Wednesday, March 3, 2021,

proposing alternative dates and times. The Court will hold this conference by telephone, or if the

parties request, by video. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open to

the public. SO ORDERED.

SO ORDERED.

Dated:      February 26, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
